Order unanimously affirmed without costs. Memorandum: Petitioner established by a preponderance of the evidence that respondent sexually abused his two daughters, 8 and 10 years of age (see, Family Ct Act § 1012 [e] [iii]; § 1046 [b] [i]; Matter of Ryan D., 125 AD2d 160). The proof of abuse consisted of out-of-court statements of each child corroborated and validated by testimony of the mother, an agency caseworker, two qualified therapists (see, Matter of Nicole V., 71 NY2d 112) and by the children’s in camera testimony (see, Matter of Tantalyn TT., 115 AD2d 799, 801; Matter of Cindy JJ., 105 AD2d 189, 190-191). Moreover, the children’s in camera testimony needed no corroboration (see, Family Ct Act § 1012 [e] [iii]), notwithstanding the fact that the youngest daughter testified unsworn (see, Family Ct Act § 152 [b]; Matter of Elizabeth D., 139 AD2d 66). Family Court did not abuse its discretion in denying respondent’s motion for pretrial depositions of the mother and one of the therapists. Absent special circumstances not present here, such depositions are not appropriate in child protective proceedings (see, Family Ct Act § 165 [a]; Matter of Carla L., 45 AD2d 375, 387; Matter of Schwartz v Schwartz, 23 AD2d 204; Matter of Kunz v Kunz, 119 Misc 2d 80; Matter of Maria F., 104 Misc 2d 319). *990We have considered respondent’s remaining claims and find that each one lacks merit. (Appeal from order of Erie County Family Court, Killeen, J. — child abuse.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.